Mr. Justice Cooke delivered the opinion of the court: On March 4, 1915, thé State’s attorney of Iroquois county, in the name of the People and upon the relation of William Sievert and others, by leave of court filed an information in the nature of quo warranto in the circuit court of said county against appellees, requiring them to show by what authority. they claimed to exercise the office and franchise of president and board of education of a certain pretended township high school district in Iroquois county. Instead of pleading to the information appellees entered into a stipulation with the State’s attorney, by which it was agreed that the cause should be submitted to the court upon a stipulation of facts without formal pleadings. From the stipulation of facts it appears that on May 23, 1914, an election was held to determine whether certain territory in Iroquois county should be organized into a township high school district, and that at said election seventy-five male voters and forty-six women voted in favor of the proposition and seventy-nine male voters and thirty women voted against the proposition; that in case women were entitled to vote at said election the proposition was carried by twelve votes, in which event said high school district has been established according to law, but in case women were not entitled to vote at said election then the proposition was lost by four votes and said district has not been legally organized. Based upon this stipulation of facts, the court on April 26, 1915, rendered a judgment of ouster against appellees, finding them guilty in manner and form as charged in the information. From that judgment appellees prayed an appeal to this court, which was allowed upon filing bond and bill of exceptions within thirty days. Thereafter, on May 5, 1915, appellees moved the court to set aside and vacate the judgment of ouster and order for appeal of April 26, 1915, on the ground that on April 24, 1915, an act had been duly passed and approved, entitled “An act to legalize certain elections held since July 1, 1911, under and by virtue of ‘An act to authorize the organization of high school districts,’ approved June 5, 1911, and in force July 1, 1911, and all proceedings taken in pursuance thereof, and to abate certain pending suits.” (Laws of 1915, p. 630.) The motion to set aside and vacate the judgment of ouster and order for appeal was sustained, the judgment of April 26, 1915, was vacated and set aside, and judgment was rendered against the relators for costs. From •this judgment the relators have prosecuted this appeal. No question is raised as to the validity of the act of June 5, 1911. In contending that the curative act of April 24, 1915, is invalid appellants seem to rely more strongly upon their construction of the provisions of the act than upon the power of the legislature to pass a curative act upon this subject. In the recent case of People v. Militzer, 272 Ill. 387, it was held that the act of 1915 is valid, as the General Assembly had the power, when the Township High School act was passed, to have authorized women to vote at such elections. Appellants contend that the act is invalid because by its terms it is applicable only to such elections as were' carried for the organization by women’s votes. The terms of the act will not bear this, construction. The act is set out in full in People v. Militzer, supra, and contains the express provision that whenever any election has been held under the act authorizing the organization of high school districts “at which the votes of women may have been the deciding factor in carrying such election then, and in such case, such elections are hereby made and held to be legal, valid and binding.” By this language the legislature expressly ratified every election held under the act at which the votes of women were the deciding factor, whether such election resulted in a majority for or against the organization of the district. The language of the act following that just quoted does not modify it. It is true that the language following applies only to cases where the election resulted in a majority for the organization of the district. It was unnecessary to make any such provision in reference to cases where a majority of votes cast were against the organization of the district. Those cases were fully and completely disposed of by the language in that part of the act above quoted. The act is general and applies to all elections at which women votes were the deciding factor, without regard to the result. The act does not encroach upon the province of the judiciary. It does not attempt to deprive the courts of jurisdiction but simply makes effective the elections referred to therein, and in carrying out that intention provides that all pending suits questioning the validity of such elections on the ground that the votes of women had been the deciding factor should abate. Appellants complain of the action of the trial court in assessing costs against them, and insist that as at the time this action was instituted they had a good, cause of action and would have been entitled to recover had it not been for the subsequent act of the legislature, they should not be mulcted in costs. Appellants had no vested rights in the matter, and this proceeding was instituted with the full knowledge that it was within the power of the legislature by a curative act to ratify and render legal and binding the election held. The act was approved and became effective before the final determination of the cause, and costs were properly taxed against appellants. The judgment of the circuit court is affirmed. Judgment affirmed. Mr. Justice Duncan, dissenting.